431 F.2d 1203
Billie Austin X. BRYANT, Petitioner-Appellant,v.Olin G. BLACKWELL, Warden, et al., Respondents-Appellees.
No. 29682.
United States Court of Appeals, Fifth Circuit.
August 14, 1970.

Billie A. X. Bryant, pro se.
John W. Stokes, Jr., U. S. Atty., Allen I. Hirsch, Asst. U. S. Atty., Atlanta, Ga., for appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal1 is taken from an order of the district court denying the petition of a federal convict for a mandatory injunction to end alleged harassment by prison officials.


2
Upon the filing of this petition, appellant was incarcerated at the United States Penitentiary in Atlanta, Georgia, on two consecutive life sentences imposed on November 3, 1969. He alleged in his petition that upon his arrival at the Atlanta penitentiary on November 4, 1969, he was placed, with no explanation, in segregated confinement where he has since remained. The district court denied relief, stating that the appellant has failed to allege sufficient facts on which to grant relief.


3
However, the notice of appeal filed by appellant shows on its face that he has been transferred from the Atlanta penitentiary on or about February 24, 1970, and, thus, his plaint of solitary confinement in Atlanta has been rendered moot.


4
For the foregoing reason, the appeal is Dismissed.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, 5 Cir., 1969, 412 F.2d 981